Citation Nr: 1602634	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-24 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for substance abuse as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from December 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefits sought on appeal.  


REMAND

The Veteran's service treatment records are silent as to any complaints of or treatment for mental health problems while he was on active duty.  However, the Veteran has reported on multiple occasions, including on his August 2013 substantive appeal, that he was treated on multiple occasions in service for psychiatric symptoms.  In particular, the Veteran claims that he was seen while he was stationed at Heilbronn, Germany, from June 1981 to January 1984 and at Camp Casey, in South Korea, from March 1984 to February 1985.  However, there is no indication that the RO searched for pertinent mental health treatment records from Heilbronn or Camp Casey.  In that connection, the Board notes that mental health treatment records are frequently kept separate from other service outpatient records.  It is therefore necessary to further attempt to obtain any outstanding mental health treatment records from the Veteran's time at Heilbronn, Germany, from June 1981 to January 1984 and at Camp Casey, in South Korea, from March 1984 to February 1985.

If further development leads to the association of additional records with the claims folder, the Veteran should be provided with VA examination addressing whether it is at least as likely as not that he has an acquired psychiatric disorder that is etiologically related to service, and whether it is at least as likely as not that he has erectile dysfunction and substance abuse that are caused or aggravated by an acquired psychiatric disorder.

The Board further notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2015).  Here, however, after the issuance of the SSOC in March 2015, in which it addressed the issues on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of records associated with his ongoing treatment with VA providers.  The RO, however, did not prepare an SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the appropriate records repositories, to include the National Personnel Records Center (NPRC), and search for any separately stored service psychiatric or mental health records from Heilbronn, Germany, from June 1981 to January 1984, and from Camp Casey, in South Korea, from March 1984 to February 1985.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  If, and only if, additional evidence is added to the record pursuant to the above development, schedule the Veteran for an examination to determine the etiology of his claimed acquired psychiatric disorder, erectile dysfunction, and substance abuse.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner must indicate whether it is as likely as not (50 percent probability or greater) that any acquired psychiatric disorder had its clinical onset in service.

If the examiner finds that such psychiatric disorder is etiologically linked to the Veteran's service, the examiner must further opine as to whether the Veteran's current erectile dysfunction and substance abuse were caused or aggravated by the acquired psychiatric disorder.  (If aggravated, specify the baseline of erectile dysfunction or substance abuse prior to aggravation, and the permanent, measurable increase in erectile dysfunction or substance abuse resulting from the acquired psychiatric disorder.)

The examiner must reconcile any opinion with the evidence in the claims folder, to include VA treatment records.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

3.  After completing the above action and any additional indicated development, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


